DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-19 in the reply filed on November 4, 2021 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to examine both inventions at once.  This is not found persuasive because the inventions require different search strategies and search queries.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HEIDTMANN (US 2016/0120212).
Heidtmann teaches an apparatus for filling and packing herb receptacles with herb material. Heidtmann teaches the apparatus comprises a base assembly (40) 
Regarding claim 2, Heidtmann teaches a metering device (74) removably coupled to the loading tray and having a plurality of metering cavities for receiving a respective dose of the herb material, the metering device being movable relative to the loading tray to enable the respective dose of the herb material to be selectively deposited in a respective herb receptacle when moving the metering device from a fill configuration, in which the metering cavities are isolated from internal cavities of the herb receptacles, to a deposit configuration, in which the metering cavities are open to the internal cavities of the herb receptacles (para. 0080).  
Regarding claim 3, Heidtmann teaches the metering device includes a gate structure that is slidable relative to the loading tray to enable the respective dose of the herb material to be selectively deposited into the respective herb receptacle when moving from the fill configuration to the deposit configuration (para. 80).  
Regarding claim 6, Heidtmann teaches the base assembly includes a base structure and the vibrating platform is movably coupled to the base structure to enable 
Regarding claims 7 and 8, Heidtmann teaches the vibrating platform is movably coupled to the base structure via a user manipulable lift arrangement and the user manipulable lift arrangement includes a plurality of cams and at least one linkage member (para. 0006).  
Regarding claim 9, Heidtmann teaches when the vibrating platform of the base assembly is in the loading configuration, the loading tray and holding tray support the herb receptacles with terminal ends of the herb receptacles in contact with the vibrating platform and with loading ends of the herb receptacles at or below an upper surface of the loading tray (para. 0066).  
Regarding claim 10, Heidtmann teaches when the vibrating platform of the base assembly is in the packing configuration, the loading tray and holding tray support the herb receptacles with terminal ends of the herb receptacles in contact with the vibrating platform and with loading ends of the herb receptacles above the upper surface of the loading tray (para. 0066).  
Regarding claim 11, Heidtmann teaches the vibrating platform is configured to move the herb receptacles relative to the holding tray and the loading tray when moving from the loading configuration to the packing configuration (para. 0066).  
Regarding claim 12, Heidtmann teaches the base assembly includes an electric vibrator fixed to the vibrating platform to enable selective vibration of the vibrating platform during packing of the herb receptacles (para. 0068).  

Regarding claim 14, figure 1 shows the loading tray (70) is removably supported above and spaced apart from the holding tray (20).  
Regarding claim 15, figure 1 shows the loading tray apertures are aligned coaxially with the holding tray apertures via a plurality of alignment guides (30).  
Regarding claim 16, figures 1 and 2 show the loading tray is spaced apart from the holding tray such that a mid-section of the herb receptacles are visible when filling and packing the herb receptacles with the herb material.  
Regarding claim 17, Heidtmann teaches each loading tray aperture is sized to closely encircle the herb receptacle at the upper location along the longitudinal length of the herb receptacle to minimize an amount of herb material bypassing the herb receptacle during filling (para. 0073).  
Regarding claim 18, Heidtmann teaches each holding tray aperture is sized to engage a portion of the herb receptacle at a location above the intermediate location when lifting the holding tray with the herb receptacles received therein (para. 0073).  
Regarding claim 19, Heidtmann teaches the holding tray is configured to independently support the herb receptacles when removed from the base assembly (para. 0060).

Claim(s) 1, 2, 4-6, 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DUEWEKE (US 2019/0150500).

Regarding claim 2, Dueweke teaches a metering device (para. 0050) removably coupled to the loading tray and having a plurality of metering cavities for receiving a respective dose of the herb material, the metering device being movable relative to the loading tray to enable the respective dose of the herb material to be selectively deposited in a respective herb receptacle when moving the metering device from a fill configuration, in which the metering cavities are isolated from internal cavities of the herb receptacles, to a deposit configuration, in which the metering cavities are open to the internal cavities of the herb receptacles.  
Regarding claim 4, Dueweke teaches the metering device is removably supported on the loading tray (see figure 14).  
Regarding claim 5, Dueweke teaches a supplemental metering plate positionable on the metering device to adjust a dose volume of the herb material to be deposited in 
Regarding claim 6, Dueweke teaches the base assembly includes a base structure and the vibrating platform is movably coupled to the base structure to enable movement of the vibrating platform between the loading configuration and the packing configuration (see figure 2).  
Regarding claim 14, figure 14 shows the loading tray is removably supported above and spaced apart from the holding tray.  
Regarding claim 15, figures 14 shows the loading tray apertures are aligned coaxially with the holding tray apertures via a plurality of alignment guides (116a-116d).  
Regarding claim 16, figure 14 shows the loading tray is spaced apart from the holding tray such that a mid-section of the herb receptacles are visible when filling and packing the herb receptacles with the herb material.  
Regarding claim 17, Dueweke teaches each loading tray aperture is sized to closely encircle the herb receptacle at the upper location along the longitudinal length of the herb receptacle to minimize an amount of herb material bypassing the herb receptacle during filling (para. 0040, 0052).  
Regarding claim 18, Dueweke teaches each holding tray aperture is sized to engage a portion of the herb receptacle at a location above the intermediate location when lifting the holding tray with the herb receptacles received therein (para. 0051).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741